Exhibit 10.6

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 1, 2016 (the
“Effective Date”), is entered into by and among Titan Energy, LLC, a Delaware
limited liability company (the “Company”), Titan Energy Operating, LLC, a
Delaware limited liability company (“NewCo”) and Edward E. Cohen (the
“Executive”).

WHEREAS, the Executive is a party to that certain Employment Agreement, dated as
of September 4, 2015 (the “2015 Agreement”), by and among Executive, Atlas
Energy Group, LLC (“ATLS”) and Atlas Resources Partners, L.P. (“ARP”);

WHEREAS, the compensation and other payments set forth herein are not intended
to duplicate any payments provided under the 2015 Agreement, and costs related
to Executive’s compensation and other entitlements will be allocated in
accordance with the terms of the Omnibus Agreement (as defined below); and

WHEREAS, the Company, NewCo and the Executive now wish to set forth in this
Agreement the terms and conditions under which the Executive will serve the
Company and NewCo.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company (or an affiliate) agrees to employ the Executive, and
the Executive hereby accepts such employment and agrees to perform the
Executive’s duties and responsibilities, in accordance with the terms,
conditions, and provisions hereinafter set forth.

1.1 Period of Employment. This Agreement is effective as of the Effective Date,
and shall continue for three years following the Effective Date, unless
terminated sooner in accordance with Section 2. The term of this Agreement shall
automatically renew daily so that, at all times, it shall be for a three-year
term. The period commencing on the Effective Date and ending on the date on
which the term of the Executive’s employment under this Agreement shall
terminate is hereinafter referred to as the “Period of Employment.”

1.2 Duties and Responsibilities. During the Period of Employment, the Executive
shall serve as Executive Chairman of the Board of Directors of the Company and
as Executive Chairman of NewCo (the “Position”). The Executive shall perform all
duties and accept all responsibilities incident to the Position as may be
reasonably assigned to him by the Board of Directors of the Company (the
“Board”), including performing services for NewCo as may be reasonably assigned
to him by the Board. The Executive agrees to use his best efforts to carry out
his duties and responsibilities hereunder and, consistent with the other
provisions of this Agreement, to devote such business time, attention, and
energy thereto as is reasonably necessary to carry out those duties and
responsibilities. It is recognized that the Executive in the past has invested
and participated, and it is agreed that the Executive in the future may invest
and participate, in business and non-business endeavors separate and apart from
the Company and NewCo, in his discretion, provided that such endeavors do not
prevent the Executive from materially performing his duties under this
Agreement. Notwithstanding the foregoing, the Executive is expressly permitted
to perform services (the “Management Services”) for or on behalf of ATLS, Titan
Energy Management, LLC and their respective affiliates (“Management”) and to the
extent the Executive performs such services during the term of this Agreement,
the allocation of the responsibility for the Executive’s compensation shall be
governed by the provisions of Section 3.2 of the Omnibus Agreement (the “Omnibus
Agreement”), dated as of September 1, 2016, by and among Titan Energy
Management, LLC, Atlas Energy Resource Services, Inc., the Company and NewCo.



--------------------------------------------------------------------------------

1.3 Compensation. For all the services rendered by the Executive hereunder, the
Company shall pay the Executive an annual base salary (“Base Salary”) at the
annual rate of $700,000, payable in accordance with the Company’s customary
payroll practices. The Executive’s Base Salary shall be reviewed periodically
for appropriate increases pursuant to its normal performance review policies for
senior level executives, but such Base Salary shall not be decreased at any
time. The Executive shall be entitled to receive a guaranteed minimum annual
bonus of not less than 100% of Base Salary (which, notwithstanding anything to
the contrary, may exceed 100% of Base Salary at the discretion of the Board
(unless a majority of the Class B Directors disapprove in good faith) based upon
reasonable metrics supported by the Company’s outside compensation consultant,
which consultant shall be approved by the Conflicts Committee (such approval not
to be unreasonably withheld)) (the “Guaranteed Bonus”), for each of calendar
year 2016 and calendar year 2017, payable within 30 days of December 31 of the
applicable year; provided, however, that the Guaranteed Bonus with respect to
calendar year 2016 shall be reduced by the aggregate amount of cash bonuses
received by the Executive in calendar year 2016 prior to the Effective
Date. Each such Guaranteed Bonus shall be payable in a proportion of cash and
common stock of the Company determined as follows: (i) 25% (or such greater
portion as the Board and the Conflicts Committee of the Board (the “Conflicts
Committee”) may approve based upon performance metrics proposed by the Board and
approved by the Conflicts Committee) of the Guaranteed Bonus shall be payable in
cash; provided, however, with respect to calendar year 2016 only, such cash
portion shall be reduced (not below zero) by the aggregate amount of cash
bonuses received by the Executive in calendar year 2016 prior to the Effective
Date, and (ii) the remainder in fully vested shares of common equity of the
Company, based on the volume weighted average price for the 10-day period
preceding the end of the applicable calendar year (or if the Company is not a
public company (as defined in Section 4(f)), based on the fair market value as
of the end of the applicable calendar year as determined by an independent
appraiser selected by the Board). For example purposes only, if the Executive
receives $50,000 in cash bonuses in calendar year 2016 prior to the Effective
Date and the Guaranteed Bonus with respect to the full calendar year 2016 is
$700,000, the balance of the Guaranteed Bonus shall be equal to $650,000 and
shall be payable in $125,000 cash and the remaining in equity, unless metrics
are achieved entitling a cash payment in lieu of equity. Notwithstanding the
foregoing, (i) if the Board proposes reasonable performance metrics in good
faith to the Conflicts Committee, and the Conflicts Committee does not review
the proposal in good faith and/or unreasonably or in bad faith rejects such
performance metrics, then the related Guaranteed Bonus (reduced as applicable)
shall be payable 100% in cash, (ii) if the Board fails to propose reasonable
metrics in good faith to the Conflicts Committee for any period, then the
Guaranteed Bonus for such period shall be payable 25% in cash and 75% in equity,
and (iii) if 100% of the applicable performance metrics are achieved, such
related Guaranteed Bonus (reduced as applicable) shall be payable 100% in cash.
The Executive shall be entitled to participate in any short-term and long-term
incentive programs (including, without limitation, any stock option, restricted
unit, and similar plans) established by the Company for its senior level
executives generally, at levels commensurate with the benefits provided to other
senior executives and with adjustments appropriate for the Position.

 

2



--------------------------------------------------------------------------------

1.4 Welfare Plans; Perquisites; Paid Time Off. The Executive shall be entitled
to participate in all employee welfare benefit plans and programs or executive
perquisites made available to the Company’s senior level executives as a group
or to its employees generally, as such welfare plans or perquisites may be in
effect from time to time and subject to the eligibility requirements of the
plans. Nothing in this Agreement shall prevent the Company from amending or
terminating any welfare or other employee benefit plans or programs from time to
time as the Company deems appropriate. The Executive shall be provided with
reimbursement of reasonable expenses related to the Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday, and
other pay for time not worked policies. In addition, during the Period of
Employment and subject to allocation in accordance with Section 3.2 of the
Omnibus Agreement, a term life insurance policy shall be maintained by the
Company on the Executive’s life that provides a death benefit of $3 million to
one or more beneficiaries designated by the Executive, provided that such policy
can be obtained at standard rates. Ownership of such life insurance policy
(including responsibility to make premium payments) shall be transferred to the
Executive upon his termination at his request, if and as allowed by the
applicable insurance company.

1.5 Excess 401(k) Plan. The Executive shall be eligible to participate in ATLS’s
Excess 401(k) Plan (the “Excess Plan”) and related rabbi trust during the Period
of Employment, which Excess Plan shall (a) permit participants to defer up to
10% of their total annual cash compensation and (b) provide for a matching
contribution by ATLS and the Company on a dollar-for-dollar basis (i.e., 100% of
the participant’s deferral), subject to a maximum matching contribution equal to
50% of the participant’s base salary for any calendar year. Any deferral and
corresponding matching contribution shall be fully vested as and when such
deferral and contribution occurs.

2. Termination. The Executive’s employment shall terminate upon the occurrence
of any of the following events:

2.1 Termination without Cause; Resignation for Good Reason.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause (as defined in Section 4) upon not less than 30 days’ prior
written notice to the Executive; provided, however, that, following the delivery
of such notice to the Executive, the Executive shall be under no obligation to
render any additional services to the Company, and the Company may require the
Executive to cease performing services for the Company. In addition, the
Executive may initiate a termination of employment by resigning under this
Section 2.1 for Good Reason (as defined in Section 4); provided, however, that,
where applicable, the Company shall be given the opportunity to cure in
accordance with Section 4(f). Except as indicated in the definition of Good
Reason, the Executive shall give the Company not less than 30 days’ prior
written notice of such resignation.

 

3



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 2.1(c) and Section 2.1(d), upon any
removal or resignation described in Section 2.1(a), the Executive shall be
entitled to receive only the Accrued Obligations through the date of
termination. No other payments or benefits shall be due under this Agreement to
the Executive, but the Executive shall be entitled to any benefits accrued and
earned in accordance with the terms of any applicable benefit plans and programs
of the Company.

(c) Notwithstanding the provisions of Section 2.1(b) and subject to the
provisions of Section 2.1(d), in the event that the Executive executes a written
release upon such removal or resignation described in Section 2.1(a),
substantially in the form attached hereto as Exhibit A (the “Release”), of
claims against the Company and related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (subject to the exceptions set forth in the Release), which Release must
be executed by the Executive, returned to the Company and the period within
which the Executive may revoke the Release expired no later than 60 days
following the date of termination, the Executive shall be entitled to receive,
in addition to the payments and benefits described in Section 2.1(b), the
following:

(i) A lump sum cash severance payment, without discount, in an amount equal to
the product of (A) three and (B) the Annual Compensation (as defined in Section
4). Subject to Section 18, payment shall be made (x) within 15 days after the
Release has been returned to the Company and the period within which the
Executive may revoke it has expired or, (y) if, and only if, it is agreed by
both the Executive and the Company at the time of termination that such payment
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), on the 75th day
following the date of termination.

(ii) A prorated annual bonus in respect of the fiscal year in which the date of
termination occurs, the amount of which shall be no less than the amount of the
cash incentive compensation awarded in respect of the fiscal year immediately
preceding the fiscal year in which the date of termination occurs, if any,
multiplied by a fraction, the numerator of which is the number of days in such
current fiscal year prior to such termination and the denominator of which is
365, payable in cash in a lump sum within 15 days after the Release has been
returned to the Company and the period within which the Executive may revoke it
has expired (a “Pro Rata Bonus”).

(iii) For a period of 36 months following the date of termination, continuation
of the group term life and health insurance in effect at the date of the
Executive’s termination (or generally comparable coverage) for himself and,
where applicable, his spouse and dependents (without giving effect to any
reduction in such benefits subsequent to a Change in Control (as defined in
Section 4(e))), as the same may be changed from time to time for employees
generally, as if the Executive had continued in employment during such period;
or, as an alternative, where such coverage may not be continued (or where such
continuation would adversely affect the tax status of the plan pursuant to which

 

4



--------------------------------------------------------------------------------

the coverage is provided or result in penalty taxes to the Executive pursuant to
Section 409A of the Code), the Company may elect to pay the Executive cash in
lieu of such coverage in an amount equal to (A) as to health insurance, the
product of 36 multiplied by the Company’s monthly COBRA rate in effect
immediately prior to the date of termination in respect of the type of coverage
applicable to the Executive at that time and (B) as to life insurance, the
premiums that would be paid by the Company during the three-year period
following the date of termination had the Executive’s employment continued
during such period, which amount shall be paid in 36 monthly installments
following the date of termination. The COBRA health care continuation coverage
period under Section 4980B of the Code shall run concurrently with the foregoing
36-month benefit period.

(iv) Full vesting (and if applicable, exercisability) of all outstanding equity
compensation awards held by the Executive, including, without limitation, all
awards held by the Executive under the Management Incentive Plan, a description
of which is attached hereto as Exhibit B (the “Management Incentive Plan”).

(d) Notwithstanding the provisions of Section 2.1(b) and Section 2.1(c), in the
event that such removal or resignation described in Section 2.1(a) is directly
on account of a transaction constituting a Change in Control pursuant to clauses
(i), (ii) or clause (iii) of the definition of Change in Control (provided that
in the case of a Change in Control described in clause (i) or (ii) of such
definition, each shareholder of the Company (including Executive but not
including the acquirer) shall have had the opportunity to dispose of all or a
pro rata portion of such shareholder’s outstanding Company equity (not including
the opportunity to dispose of shares pursuant to open-market sales) on the same
terms as all other shareholders in such transaction, and where the consideration
for such Company equity is either cash or common stock listed on the New York
Stock Exchange or the NASDAQ Stock Exchange (or a combination thereof)), then
the total severance payable to Executive under Section 2.1(c)(i) shall not
exceed an amount equal to (A) $5,000,000, reduced by (B) by the fair market
value as of the date of such Change in Control of any awards then held by the
Executive under the Management Incentive Plan, but in no event shall the total
severance payable to the Executive under Section 2.1(c)(i) be reduced below
$2,000,000. Notwithstanding any provision of this Agreement to the contrary,
except as expressly provided in this Section 2.1(d), in no event shall the
Executive’s severance payable under Section 2.1(c) be reduced or otherwise
offset by the value of, or payments with respect to, awards held by the
Executive under the Management Incentive Plan.

2.2 Resignation without Good Reason.

(a) The Executive may voluntarily terminate his employment without Good Reason
upon 120 days’ prior written notice to the Company. If the Executive terminates
his employment without Good Reason, the Executive shall be entitled to receive
only any Accrued Obligations through the date of termination.

(b) If the Executive terminates his employment under this Section 2.2, he shall
be entitled to any benefits accrued and earned in accordance with the terms of
any applicable benefit plans and programs of the Company.

 

5



--------------------------------------------------------------------------------

2.3 Disability. The Company may terminate the Executive’s employment if the
Executive has been unable to perform the material duties of his employment for a
period of 180 days in any twelve month period because of physical or mental
injury or illness which constitutes a disability for purposes of Section 409A of
the Code (“Disability”); provided, however, that the Company shall continue to
pay the Executive’s Base Salary until the Company acts to terminate the
Executive’s employment. The Executive agrees, in the event of a dispute under
this Section 2.3 relating to the Executive’s Disability, to submit to a physical
examination by a licensed physician jointly selected by the Board and the
Executive. Upon such a termination, the Executive shall receive a Pro Rata Bonus
and the benefits described in Section 2.1(c)(iii). Additionally, the Executive
shall receive any amounts payable to him under the Company’s long-term
disability plan. The Executive shall also be entitled to the Accrued Obligations
and any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

2.4 Death. If the Executive dies while employed by the Company, the Company
shall pay to the Executive’s executor, legal representative, administrator, or
designated beneficiary, as applicable, the Accrued Obligations and any benefits
accrued and earned under the Company’s benefit plans and programs. Otherwise,
the Company shall have no further liability or obligation under this Agreement
to the Executive’s executors, legal representatives, administrators, heirs, or
assigns or any other person claiming under or through the Executive, other than
the payment of a Pro Rata Bonus.

2.5 Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for Base Salary to the extent already
accrued. The Executive shall be entitled to any benefits accrued and earned
before his termination in accordance with the terms of any applicable benefit
plans and programs of the Company.

2.6 Vesting of Stock-Based Compensation. Upon any termination of this Agreement
for any reason other than (a) a termination by the Company for Cause, or (b) a
voluntary termination by the Executive without Good Reason, the vesting of all
restricted stock-based compensation shares, units, and/or options of the Company
or any affiliate of the Company (including, without limitation, awards granted
under the Management Incentive Plan) granted to the Executive during his
employment with the Company shall be accelerated to the later of the effective
date of termination of this Agreement or six months after the date such shares,
units, and/or options were granted, and any provision contained in the
agreements under which they were granted that is inconsistent with such
acceleration is hereby modified to the extent necessary to provide for such
acceleration; such acceleration shall not apply to any share, unit, and/or
option that by its terms would vest prior to the date provided for in this
Section 2.6.

2.7 Notice of Termination. Any termination of the Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 10. The notice of termination shall (a)
indicate the specific termination provision in this Agreement relied upon, (b)
briefly summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (c) specify
the termination date in accordance with the requirements of this Agreement.

 

6



--------------------------------------------------------------------------------

3. Golden Parachute Excise Tax Modified Cutback.

3.1 Anything in this Agreement to the contrary notwithstanding, if a nationally
recognized accounting firm as shall be designated by the Company with the
Executive’s consent (which shall not be unreasonably withheld) (the “Accounting
Firm”) shall determine that receipt of all payments or distributions by the
Company or its affiliates in the nature of compensation to or for the
Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to Section 2.1(c) of this Agreement
(the “Agreement Payments”) to the Reduced Amount (as defined below). The
Agreement Payments shall be reduced to the Reduced Amount only if (a) the
Accounting Firm determines that the Executive would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Executive’s Agreement
Payments were reduced to the Reduced Amount and (b) the Executive does not elect
to waive any such reduction prior to the consummation of the transaction that
would give rise to such excise tax. If the Accounting Firm determines that the
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if the Executive’s Agreement Payments were so reduced, the Executive shall
receive all Agreement Payments to which the Executive is entitled under this
Agreement.

3.2 If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 3 shall be binding
upon the Company and the Executive absent manifest error, and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
applicable date of termination. For purposes of reducing the Agreement Payments
to the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

3.3 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

 

7



--------------------------------------------------------------------------------

3.4 For purposes hereof, (a) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 3.1, and (b) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment, net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
that applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determined to be
likely to apply to the Executive in the relevant tax year(s).

3.5 To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on, or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

4. Certain Definitions.

(a) “Accrued Obligations” shall mean (i) any portion of the Base Salary that has
been earned through the date of termination but not paid to the Executive as of
the date of termination; and (ii) any accrued but unpaid cash incentive
compensation earned for any year prior to the year in which the date of
termination occurs and, to the extent required to be paid under the terms of the
Company policy in effect from time to time and applicable law, any accrued but
unpaid vacation pay as of the date of termination.

(b) “Annual Compensation” shall mean the sum of (i) the annualized Base Salary,
plus (ii) the Applicable Bonus.

(c) “Applicable Bonus” shall mean the average of the Executive’s Incentive
Compensation in respect of the two fiscal years preceding the fiscal year in
which the date of termination occurs.

(d) “Cause” shall mean any of the following grounds for termination of the
Executive’s employment:

(i) The Executive shall have been convicted of a felony, or any crime involving
fraud or embezzlement;

 

8



--------------------------------------------------------------------------------

(ii) The Executive intentionally and continually fails to substantially perform
his reasonably assigned material duties to the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness),
which failure has been materially and demonstrably detrimental to the Company
and has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a majority of the independent
members of the Board, has been delivered to the Executive specifying the manner
in which the Executive has failed substantially to perform; or

(iii) The Executive is determined, through the processes set forth in Section 9,
to have materially breached Section 5.

(e) “Change in Control” shall mean the occurrence of any of the following:

(i) acquisition by a person, group or entity (excluding Permitted Holders) of
beneficial ownership (within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1933, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (excluding any entity which becomes
such a beneficial owner in connection with an exempted transaction as described
in clause (ii) below); provided, however, that neither the Ad Hoc Group (as
defined in the Restructuring Support Agreement of Atlas Resource Partners, L.P.,
dated as of July 25, 2016 (the “Restructuring Support Agreement”)) nor the
Permitted Holders nor the signatories to the Amended and Restated Limited
Liability Company Agreement of the Company effective as of September 1, 2016, as
amended from time to time (the “Company LLC Agreement”) shall as such constitute
a “group” for purposes of this clause (i);

(ii) consummation of a merger or other transaction, other than a transaction (an
“exempted transaction”) pursuant to which the securities of the Company
outstanding immediately prior thereto continue to represent more than 50% of the
combined voting power of the successor or parent entity or as a result of which
more than 50% of the combined voting power is owned by Permitted Holders in the
aggregate;

(iii) a direct or indirect sale (in a single transaction or a series of related
transactions) of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole; or

(iv) an approval by the Company’s equity holders of a plan of complete
liquidation or dissolution of the Company.

 

9



--------------------------------------------------------------------------------

(f) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless the Executive has expressly consented in writing thereto or
unless the event is remedied by the Company within 30 days after receipt of
notice thereof given by the Executive, which notice must be given, if at all, no
later than 90 days following the occurrence of the applicable event (provided,
however, for the avoidance of doubt, with respect to the events described in
clauses (v) and (vi) below, there shall be no cure right and no additional act
shall be required on the part of the Executive other than the delivery of notice
described above), at which time termination shall be effective:

(i) a material reduction in the Executive’s Base Salary (which shall be in
violation of this Agreement);

(ii) a demotion of the Executive from the Position;

(iii) a material reduction of the Executive’s duties hereunder; provided, that
the Executive and the Company acknowledge that the Executive’s duties will have
been materially reduced if the Company (after it becomes a public company (as
defined below)) ceases to be a public company, unless the Company becomes a
subsidiary of another public company (the “Public Parent”) and the Executive
becomes the Executive Chairman of the Board of Directors of the Public Parent
immediately following the applicable transaction;

(iv) the failure of the Executive to be elected to the Board; provided, that the
Executive has been nominated for election; further provided, that the removal of
the Executive from the Board by action of the Class A Directors of the Company
shall not constitute Good Reason;

(v) The consummation of the purchase by the Company of the Series A Preferred
Shares pursuant to any exercise of the Preferred Share Call Right (as defined in
the Restructuring Support Agreement), other than in the context of a Change in
Control;

(vi) the occurrence of a Change in Control;

(vii) a termination of the Omnibus Agreement, other than a termination as a
result of a material breach by Titan Energy Management, LLC of the Omnibus
Agreement; or

(viii) any material breach of this Agreement by the Company.

For purposes of the definition of Good Reason, an entity is a “public company”
if it has a class of equity securities listed on a national securities exchange
or quoted on the Financial Industry Regulatory Authority’s OTC Bulletin Board or
OTC Markets Group Inc.’s OTCQX or OTCQB (or any successors thereto or any
similar bulletin board); provided, however, that for purposes of the definition
of Good Reason, the Company will continue to be considered a “public company” if
it ceases to be so listed or quoted as a result of a failure to satisfy any
applicable financial reporting, governance or other similar requirement.

 

10



--------------------------------------------------------------------------------

(g) “Incentive Compensation” shall mean, in respect of a fiscal year, to the
extent not duplicative, the sum of (i) all annual cash incentive compensation
earned by the Executive in respect of such fiscal year (whether paid during such
fiscal year or thereafter) from the Company and the Predecessors, plus (ii) the
aggregate grant date value of equity-based compensation granted to the Executive
by the Company and the Predecessors in lieu of annual incentive compensation
earned in respect of such fiscal year, but excluding the proceeds or value of
any awards granted to Executive pursuant to the Management Incentive Plan, plus
(iii) the Guaranteed Bonus, if applicable, earned by the Executive in respect of
such fiscal year (whether paid in cash or equity). Exhibit C to this Agreement
sets forth the Executive’s Incentive Compensation in respect of fiscal years
2014 and 2015 and separately identifies the amounts described in the foregoing
clauses (i) and (ii).

(h) “Permitted Holders” shall mean each of GSO, FirTree, Guggenheim, Franklin
and Silver Rock, and their respective affiliates, and any “group” including any
of the foregoing and of which the foregoing collectively beneficially own a
majority of the equity of the Company; provided, however, if any one of the
foregoing entities (together with its affiliates) shall become the beneficial
owner (disregarding any “group” attribution under Rule 13d-3 under the
Securities Exchange Act of 1993, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, then such entity shall no longer
be a Permitted Holder for purposes of the definition of Change in Control.

(i) “Predecessors” shall mean collectively ATLS, ARP and any of their respective
predecessors.

5. Restrictive Covenants. The Executive agrees and acknowledges that his
employment is full, adequate, and sufficient consideration for the restrictions
and obligations set forth in those provisions.

5.1 Developments. The Executive shall disclose fully, promptly and in writing,
to the Company any and all inventions, discoveries, improvements, modifications,
and other intellectual property rights, whether patentable or not, which the
Executive has conceived, made, or developed, solely or jointly with others,
while employed by the Company and which (a) relate to the business, work, or
activities of the Company or (b) result from or are suggested by the carrying
out of the Executive’s duties hereunder or from or by any information that the
Executive may receive as an employee of the Company. The Executive hereby
assigns, transfers, and conveys to the Company all of the Executive’s right,
title, and interest in and to any and all such inventions, discoveries,
improvements, modifications, and other intellectual property rights and agrees
to take all such actions as may be requested by the Company at any time and with
respect to any such invention, discovery, improvement, modification, or other
intellectual property rights to confirm or evidence such assignment, transfer,
and conveyance. Furthermore, at any time and from time to time, upon the request
of the Company, the Executive shall execute and deliver to the Company, any and
all instruments, documents, and papers, give evidence and do any and all other
acts that, in the opinion of counsel for the Company, are or may be necessary or
desirable to document such assignment, transfer, and conveyance or to enable the
Company to file and prosecute applications for and to acquire, maintain, and
enforce any and all patents, trademark registrations, or copyrights under United
States or foreign law with respect to any such inventions, discoveries,
improvements, modifications, or other intellectual property rights or to obtain
any extension, validation, reissue, continuance, or renewal of any such patent,
trademark, or copyright. The Company shall be responsible for the preparation of
any such instruments, documents, and papers and for the prosecution of any such
proceedings and shall reimburse the Executive for all reasonable expenses
incurred by the Executive in compliance with the provisions of this Section 5.1.

 

11



--------------------------------------------------------------------------------

5.2 Confidentiality.

(a) The Executive acknowledges that, by reason of the Executive’s employment by
the Company, the Executive will have access to confidential information of the
Company, NewCo, ATLS, ARP and their affiliates (collectively, the “Company
Group”), including, without limitation, information and knowledge pertaining to
products, inventions, discoveries, improvements, innovations, designs, ideas,
trade secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company Group and dealers, distributors,
sales representatives, wholesalers, customers, clients, suppliers, and others
who have business dealings with them (“Confidential Information”). The Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company Group and covenants that, both during and after the Period of
Employment, the Executive will not disclose any Confidential Information to any
person (except as the Executive’s duties as an officer of the Company may
require or as required by law or in a judicial or administrative proceeding)
without the prior written authorization of the Board. The obligation of
confidentiality imposed by this Section 5.2 shall not apply to information that
becomes generally known to the public through no act of the Executive in breach
of this Agreement.

(b) The Executive acknowledges that all documents, files, and other materials
received from the Company Group during the Period of Employment (with the
exception of documents relating to the Executive’s compensation or benefits to
which the Executive is entitled following the Period of Employment) are for use
of the Executive solely in discharging the Executive’s duties and
responsibilities hereunder and that the Executive has no claim or right to the
continued use or possession of such documents, files, or other materials
following termination of the Executive’s employment by the Company. The
Executive agrees that, upon termination of employment, the Executive will not
retain any such documents, files, or other materials and will promptly return to
the Company any documents, files, or other materials in the Executive’s
possession or custody.

 

12



--------------------------------------------------------------------------------

5.3 Noncompetition. The Executive agrees that, if the Company terminates the
Executive’s employment for any reason or the Executive resigns the Executive’s
employment for any reason, then during the Restriction Period (as defined
below), the Executive shall not, directly or indirectly, anywhere in the
Restricted Area (as defined below) engage or participate, alone or as a partner,
joint venturer, officer, director, member, employee, consultant, agent, or
owner, in a Restricted Activity (as defined below). Notwithstanding the
foregoing, nothing in this Agreement shall preclude, prohibit, or restrict the
Executive from (1) acquiring, owning, or holding (a) 5% or less of the
outstanding interests in or securities of any publicly traded corporation or (b)
any interests in or securities of any entity (or being a partner, joint
venturer, officer, director, member, employee, consultant, agent, or owner, of
any other entity) that derived 10% or less of its total annual revenues in its
most recent fiscal year from activities that constitute Restricted Activities in
the Restricted Area, (2) performing the Management Services, (3) acquiring,
owning, or holding any interests in or securities of ATLS or any of its
affiliates or (4) being or acting as an officer, director, member, employee,
consultant, agent, or owner of or to ATLS or any of its affiliates (other than,
in the case of the foregoing clauses (2)-(4), with respect to Tax-Advantaged
Drilling Partnerships (as defined below)). Notwithstanding the foregoing, the
Executive shall be entitled to (x) continue to own any limited partner interest
in any Tax-Advantaged Drilling Partnership held by the Executive on the date
hereof and (y) acquire and own any limited partner interest in any
Tax-Advantaged Drilling Partnership with the approval of the Conflicts
Committee. It is understood and agreed that interests in or securities of any
entity acquired or held by a pension fund or any other benefit plan of the
Executive shall not be subject to any limitation hereunder and shall not be
considered a violation of this Agreement. For purposes of this Agreement, (i)
“Restricted Area” means the United States, (ii) “Restricted Activity” means (A)
if such termination is by the Company without Cause or by the Executive with
Good Reason, any drilling partnership where investors (individuals or trusts)
invest as general partners to take advantage of the exemption for working
interests from the passive income rules in the Code (“Tax-Advantaged Drilling
Partnerships”), and (B) if such termination is by the Company with Cause or the
Executive without Good Reason, a business engaged in the exploration,
development, production, processing, storing, transportation, refinement,
purification, marketing, and/or distribution of natural gas, crude oil, and
natural gas liquids, or a business engaged (to any extent) in investing in or
financing any of the foregoing, but for the avoidance of doubt, including any
business engaged in Tax-Advantaged Drilling Partnerships, and (iii) “Restriction
Period” means the period commencing on the date on which the Executive’s
employment terminates and ending on (A) if such termination is by the Company
without Cause or by the Executive with Good Reason, the eighteen-month
anniversary of such date, and (B) if such termination by the Company with Cause
or the Executive without Good Reason, the twelve-month anniversary of such date.

5.4 Nonsolicitation. The Executive agrees that, if the Company terminates the
Executive’s employment with Cause or the Executive resigns the Executive’s
employment without Good Reason, then during the period commencing on the date on
which the Executive’s employment terminates and ending on the second anniversary
of such date (the “Nonsolicitation Period”), the Executive shall not, directly
or indirectly, anywhere in the Restricted Area, (a) solicit for employment or
hire or employ any individual who is, employed by the Company or its affiliates
on the date on which the Nonsolicitation Period commences; provided, however,
that (i) the foregoing shall not restrict any general solicitations of
employment, whether through public advertisements, search firms, or otherwise,
that are not specifically directed at such employees and hiring persons as a
result of such general solicitations and (ii) the Executive shall not be
prohibited from soliciting, hiring, employing, or otherwise engaging any such
individual whose employment with the Company and its affiliates has been
terminated or hiring, employing, or otherwise engaging any individual who
approaches the Executive for employment without any solicitation by the
Executive; or (b) cause, solicit, or knowingly encourage any material client,
customer, vendor, supplier, or licensor of the Company or its affiliates as of
the date on which the Nonsolicitation Period commences to cease doing business
with the Company or its affiliates.

 

13



--------------------------------------------------------------------------------

5.5 Covenants Generally. The Executive understands that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the business of the Company, but the Executive nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his education, skills, and
ability), the Executive does not believe would prevent him from otherwise
earning a living. The Executive has carefully considered the nature and extent
of the restrictions place upon him by this Section 5, and hereby acknowledges
and agrees that the same are reasonable in time and territory and do not confer
a benefit upon the Company disproportionate to the detriment of the Executive.

5.6 Equitable Relief. The Executive acknowledges that the restrictions contained
in Sections 5.1, 5.2, 5.3, and 5.4 are, in view of the nature of the business of
the Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury to the Company. The Executive also acknowledges that in
the event of any such violation, the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual damages
or posting a bond, and to an equitable accounting of all earnings, profits, and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. The Executive agrees that in the event of any such violation, an
action may be commenced for any such preliminary and permanent injunctive relief
and other equitable relief in any federal or state court of competent
jurisdiction sitting in Pennsylvania or in any other court of competent
jurisdiction. The Executive hereby waives, to the fullest extent permitted by
law, any objection that the Executive may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that such suit, action, or
proceeding has been brought in an inconvenient forum. The Executive agrees that
effective service of process may be made upon the Executive by mail under the
notice provisions contained in Section 5.

5.7 Interpretation. For purposes of this Section 5, references to “the Company”
shall mean the Company as hereinbefore defined and any of its affiliated
companies.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive, or other plan or program provided by the Company and
for which the Executive may qualify; provided, however, that if the Executive
becomes entitled to and receives the payments provided for in Sections 2.1(b) or
2.1(c) of this Agreement, the Executive hereby waives the Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

8. Mitigation. The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that the Executive may obtain.

 

14



--------------------------------------------------------------------------------

9. Arbitration; Expenses; Damages. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy, or claim settled by arbitration in
Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and the Executive, respectively, and the third of whom shall be
selected by the other two arbitrators. Any award entered by the arbitrators
shall be final, binding, and nonappealable and judgment may be entered thereon
by either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. The
parties hereby agree that upon any termination of the Executive’s employment
hereunder (a) by Company without Cause or (b) by the Executive with Good Reason,
as long as the Executive has executed the Release, if required, then the Company
shall pay all amounts due to the Executive hereunder on or prior to the deadline
for such payments (it being agreed that TIME IS OF THE ESSENCE) without offset
or reduction, and failure to do so shall result in one hundred percent (100%) of
the withheld amount (in addition to the actual amount owed to the Executive and
his reasonable costs of collection) being due to the Executive as liquidated
damages. The Company hereby agrees that it shall be estopped from asserting that
such damages are excessive or constitute a penalty, and that the Executive has
reasonably relied upon such estoppel. If Company determines it has such an
offset or basis for reduction, it shall notify the Executive of such
determination, in writing, as soon as reasonably possible and in any event on or
prior to the deadline for making such payment. The Company shall make the full
payment, but the Executive shall be obligated to return any portion of such
payment that is determined, pursuant to the arbitration set forth in this
Section 9, to have been subject to legitimate offset or deduction.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Titan Energy, LLC

1845 Walnut Street; 10th Floor

Philadelphia, Pennsylvania 19103

Attention: Chief Legal Officer

If to the Executive, to:

the last address on file in the Company’s records

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

 

15



--------------------------------------------------------------------------------

11. Contents of Agreement Amendment and Assignment.

11.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings, or representations relating to the
subject matter hereof, it being understood that this Agreement supersedes the
2015 Agreement solely with respect to the agreement between ARP and the
Executive. This Agreement cannot be changed, modified, extended, or terminated
except upon written amendment approved by the Board and executed on its behalf
by a duly authorized officer and by the Executive.

11.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors, and assigns of the parties
hereto, except that the duties and responsibilities of the Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by the Executive. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement that can be given effect
without the invalid or unenforceable provision or application, and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid, or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy, or power under
this Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy, or power may be exercised by such party
from time to time and as often as may be deemed expedient or necessary by such
party in its sole discretion.

14. Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate,
or other legal representative.

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute the
same instrument.

 

16



--------------------------------------------------------------------------------

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state, and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, the Executive shall
bear all expense of, and be solely responsible for, all federal, state, and
local taxes due with respect to any payment received under this Agreement.

17. Indemnification/Insurance.

17.1 If the Executive is made a party or is threatened to be made a party to or
is involved in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “proceeding”), by reason of the fact that he
is or was an employee (which term includes officer, director, agent, and any
other capacity) of the Company or is or was serving at the request of the
Company as an employee or agent of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is an alleged
action in an official capacity as an employee or agent or in any other capacity
while serving as an employee or agent, the Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by applicable law,
against all expense, liability, and loss (including, but not limited to,
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith and such indemnification shall continue as to the Executive
after he has ceased to be a director, officer, employee, or agent and shall
inure to the benefit of the Executive’s heir, executors, and administrators;
provided, however, that the Company shall indemnify any such person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
the Executive (other than a proceeding to enforce this Section 17) only if such
proceeding (or part thereof) was authorized directly or indirectly by the Board.
The right to indemnification conferred in this Section 17 shall be a contract
right and shall include the right to be, promptly upon request, paid by the
Company the expenses incurred in defending any such proceeding in advance of its
final disposition subject to, if and only if required by the Delaware Limited
Liability Company Act, delivery to the Company of an undertaking, by or on
behalf of the Executive, to repay all amounts so advanced if it shall ultimately
be determined that the Executive is not entitled to be indemnified under this
Section 17.1 or otherwise.

17.2 The indemnification provided by this Section 17 shall not be limited or
exclude any rights, indemnities, or limitations of liability to which the
Executive may be entitled, whether as a matter of law, under the Company LLC
Agreement, by agreement, vote of the unitholders, or disinterested directors of
the Company or otherwise.

 

17



--------------------------------------------------------------------------------

17.3 The Executive, in seeking indemnification under this Agreement (the
“Indemnitee”), shall give the other party or parties (the “Indemnitor”) prompt
written notice of any claim, suit, or demand that the Indemnitee believes will
give rise to indemnification under this Agreement; provided, however, that the
failure to give such notice shall not affect the liability of the Indemnitor
under this Agreement unless the failure to give such notice materially and
adversely affects the ability of the Indemnitor to defend itself against or to
cure or mitigate the damages. Except as hereinafter provided, the Indemnitor
shall have the right (without prejudice to the right of the Indemnitee to
participate at its expense through counsel of its own choosing) to defend and to
direct the defense against any such claim, suit, or demand, at the Indemnitor’s
expense and with counsel chosen jointly by Indemnitor and Indemnitee, and the
right to settle or compromise any such claim, suit, or demand; provided,
however, that the Indemnitor shall not, without the Indemnitee’s written
consent, which shall not be unreasonably withheld, settle or compromise any
claim or consent to any entry of judgment. The Indemnitee shall, at the
Indemnitor’s expense, cooperate in the defense of any such claim, suit, or
demand. If the Indemnitor, within a reasonable time after notice of a claim
fails to defend the Indemnitee, the Indemnitee shall be entitled to undertake
the defense, compromise, or settlement of such claim at the expense of and for
the account and risk of the Indemnitor.

17.4 The Executive shall be covered during the entire term of this Agreement and
thereafter by Officer and Director liability insurance in amounts and on terms
similar to that afforded to other executives and/or directors of the Company or
its affiliates, which such insurance shall be paid by the Company.

18. Section 409A.

18.1 This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, to the extent applicable. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A of the Code shall be
paid under the applicable exception. Notwithstanding anything in this Agreement
to the contrary, if required by Section 409A of the Code, if the Executive is
considered a “specified employee” for purposes of Section 409A of the Code and
if payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to Section 409A of
the Code, payment of such amounts shall be delayed as required by Section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum payment
within ten days after the end of the six-month period. If the Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of Section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death.

18.2 All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code. For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (b) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (c) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (d) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.

 

18



--------------------------------------------------------------------------------

20. Payments Allocated to NewCo. Notwithstanding anything in this Agreement to
the contrary, NewCo shall be jointly and severally liable with the Company to
the Executive for payments owed to the Executive hereunder.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

TITAN ENERGY, LLC By:  

/s/ Lisa Washington

  Name:   Lisa Washington   Title:   Chief Legal Officer TITAN ENERGY OPERATING,
LLC By:  

/s/ Lisa Washington

  Name:   Lisa Washington   Title:   Chief Legal Officer EXECUTIVE

/s/ Edward E. Cohen

Edward E. Cohen

[Signature Page to E. Cohen Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Separation Agreement and General Release

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made as of
this     th day of             , 20    , by and between Titan Energy, LLC (the
“Company”) and Edward E. Cohen (the “Executive”).

WHEREAS, the Executive formerly provided services to the Company as Executive
Chairman of the Board of Directors of the Company, pursuant to the terms of the
Employment Agreement, dated as of September 1, 2016 (the “Employment
Agreement”);

WHEREAS, the Employment Agreement provides for certain benefits in the event
that the Executive’s employment is terminated on account of a reason set forth
in the Employment Agreement;

WHEREAS, the Executive and the Company mutually desire to terminate the
Executive’s employment; and

WHEREAS, in connection with the termination of the Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:

1. The Executive, for and in consideration of the commitments of the Company as
set forth in the Employment Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries, and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims, and demands whatsoever at law or in equity (“Claims”), which
Claims related to the Executive’s employment with the Company and which Claims
the Executive ever had, now has, or hereafter may have, whether known or
unknown, or which his heirs, executors, or administrators may have, by reason of
any matter, cause or thing whatsoever, from the beginning of his employment to
the date of this Agreement. This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract, or discrimination of
any sort. The forgoing releases do not apply to the Executive’s and Company’s
continuing obligations under the Employment Agreement.

 

A-1



--------------------------------------------------------------------------------

2. To the fullest extent permitted by law, the Executive represents and affirms
that (a) he has not filed or caused to be filed on his behalf any claim for
relief against the Company or any Releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on his behalf; (b) he has not reported any improper,
unethical, or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent, or other representative
of the Company, to any member of the Company’s legal or compliance departments,
or to the ethics hotline, and has no knowledge of any such improper, unethical,
or illegal conduct or activities; and (c) he will not file, commence, prosecute,
or participate in any judicial or arbitral action or proceeding against the
Company or any Releasee based upon or arising out of any act, omission,
transaction, occurrence, contract, claim, or event existing or occurring on or
before the date of this Agreement.

3. The Executive agrees that he will not file, charge, claim, sue, or cause or
permit to be filed, charged, or claimed, any civil action, suit, or legal
proceeding seeking equitable or monetary relief (including damages, injunctive,
declaratory, monetary, or other relief) for himself involving any matter
released in Sections 1 or 2. In the event that suit is filed in breach of this
covenant not to sue, it is expressly understood and agreed that this covenant
shall constitute a complete defense to any such suit. In the event any Releasee
is required to institute litigation to enforce the terms of this Section 3, such
Releasee shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. The Executive further agrees and covenants that
should any person, organization, or other entity file, charge, claim, sue, or
cause or permit to be filed any civil action, suit, or legal proceeding
involving any matter occurring at any time in the past, the Executive will not
seek or accept personal equitable or monetary relief in such civil action, suit,
or legal proceeding.

4. The Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company and that the
Company has no obligation to employ him in the future.

5. The Executive further agrees that he will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents, or representatives, including, but not limited to, any
matters relating to the operation or management of the Company, the Executive’s
employment and the termination of his employment, irrespective of the
truthfulness or falsity of such statement.

6. The Executive understands and agrees that the payments, benefits, and
agreements provided in this Agreement and in the Employment Agreement are being
provided to him in consideration for his acceptance and execution of, and in
reliance upon his representations in, this Agreement. The Executive acknowledges
that, if he had not executed this Agreement containing a release of all claims
against the Company, he would, except as provided otherwise in the Employment
Agreement, have been entitled to only the payments provided in the Company’s
standard severance pay plan for employees.

 

A-2



--------------------------------------------------------------------------------

7. The Executive represents that, to the best of his knowledge, he does not
presently have in his possession any records and business documents, whether on
computer or hard copy, and other materials (including, but not limited to,
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records,
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries, or affiliates or obtained as a
result of his prior employment with the Company and/or its predecessors,
subsidiaries, or affiliates, or created by the Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries, or
affiliates. The Executive acknowledges that, except as provided above, all such
Corporate Records are the property of the Company.

8. Nothing in this Agreement shall prohibit or restrict the Executive from: (a)
making any disclosure of information required by law; (b) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement agency or legislative
body, any self-regulatory organization, or the Company; or (c) filing,
testifying, participating in, or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state, or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

9. The parties agree and acknowledge that the agreement by the Executive
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state, or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

10. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware.

11. The Executive certifies and acknowledges as follows:

11.1 That he has read the terms of this Agreement, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of his employment relationship with the Company and the
termination of that employment relationship;

11.2 That he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him, and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

11.3 That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

11.4 That he does not waive rights or claims that may arise after the date this
Agreement is executed; and

11.5 That the Company has provided him with a period of 21 days within which to
consider this Agreement, and that the Executive has signed on the date indicated
below after concluding that this Agreement is satisfactory to him

12. The Executive acknowledges that this Agreement may be revoked by him within
seven days after execution, and it shall not become effective until the
expiration of such seven-day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

A-3



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive has executed the foregoing
Separation Agreement and General Release this      day of             ,
2        .

 

 

    Witness:  

 

Edward E. Cohen       Date:  

 

     

 

A-4



--------------------------------------------------------------------------------

Exhibit B

Description of Management Incentive Plan

NEW ATLAS MANAGEMENT INCENTIVE PROGRAM TERM SHEET

 

MIP – General Description and Purpose    Management Incentive Program (“MIP”)
will be established in connection with the Restructuring and will provide for a
pool to consist of 10% of the common shares (on a fully diluted basis) in the
publicly-traded holding company to emerge from chapter 11 (“New Shares”).1 MIP
pool to be used for awards to be granted on the Effective Date and for potential
future awards.    The purposes of the MIP are to align the interests of
participants with those of the other holders of the New Shares and to assist
Titan Energy in retaining the services of selected participants by rewarding
them for the overall success of Titan Energy.    MIP awards will dilute all of
the New Shares. Plan Structure; Types of Awards    The MIP is a share-based
compensation plan providing for and permitting the grant of awards to eligible
participants in the form of restricted and unrestricted (fully-vested) New
Shares. Initial Awards    Initial awards to consist of 7.5% of New Shares (on a
fully diluted basis). Allocation of Initial Award Among Participants   

Initial Awards (to be made at Effective Time) to be allocated as follows:

 

E. Cohen – 2% of New Shares (on a fully diluted basis)

J. Cohen – 2% of New Shares (on a fully diluted basis)

D. Herz – 2% of New Shares (on a fully diluted basis)

M. Schumacher – 0.75% of New Shares (on a fully diluted basis)

J. Slotterback – 0.75% of New Shares (on a fully diluted basis)

   Each of the foregoing Initial Awards shall consist of (A) one-third
unrestricted and fully-vested New Shares and (B) two-thirds restricted New
Shares. Vesting Schedule of Initial Award of Restricted Shares    The portion of
the initial awards, which consists of awards of restricted New Shares, will vest
in three equal annual tranches on the first three anniversaries of the Effective
Date, subject to continued employment (or accelerated vesting on a qualifying
termination of employment, as described below).    Unvested initial awards of
restricted New Shares will vest in full upon a termination of the recipient’s
employment by Titan Energy without Cause or by the recipient for Good Reason.
All such awards shall also vest in full upon the recipient’s death or
disability. Unvested awards to be forfeited upon termination for Cause or
resignation without Good Reason.

 

1  The reorganized parent company, Titan Energy, LLC, will be a publicly traded
limited liability company, treated for tax purposes as a C-Corporation (“Titan
Energy”). Distributions of equity to holders of second lien debt and the
noteholders pursuant to the proposed chapter 11 plan will be comprised of common
shares of Titan Energy. Similarly, the shares to be awarded under the MIP will
be common shares of Titan Energy.

 

B-1



--------------------------------------------------------------------------------

  

 

For recipients with employment agreements with Titan Energy and Titan Energy
Operating, LLC, “Cause” and “Good Reason” to have the meaning set forth in such
employment agreements. For other recipients, “Cause” and “Good Reason” to be
defined in a manner consistent with the Herz employment agreement definitions.

Additional Awards    The remaining 2.5% of New Shares (on a fully diluted basis)
in the MIP pool to be reserved for future grants, to be made by the Board of
Directors of Titan Energy, in its discretion. Allocation and Vesting of
Additional Awards    Allocation and vesting of additional awards to be
determined by the Board of Directors of Titan Energy, in its discretion;
provided that the Conflicts Committee must approve any allocation of any of the
remaining 2.5% of New Shares (on a fully diluted basis)) to any Named Executive
Officer (but not the allocation thereof to any other officer or employee).
Registration Statement    Titan Energy shall use its commercially reasonable
efforts to file and have declared effective a Registration Statement on Form
S-8, which may include a resale prospectus, covering the New Shares to be issued
under the MIP as soon as commercially practicable after Titan Energy first
becomes subject to the reporting requirements of the Securities Exchange Act of
1934, as amended. Prior to the effective date of such Registration Statement,
any issuances of New Shares under the MIP will be pursuant to an applicable
exemption from the registration requirements of the Securities Act of 1933, as
amended.

 

B-2



--------------------------------------------------------------------------------

Exhibit C

Incentive Compensation for Fiscal Year 2014 and Fiscal Year 2015

2014 - $2,000,000 (all of which was cash incentive compensation)

2015 - $1,762,712 (of which $300,000 was cash incentive compensation)

 

C-1